EXHIBIT 10.1

FIRST AMENDMENT OF REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT OF REVOLVING CREDIT AGREEMENT ( this “Amendment”) is dated
as of May 5, 2006, and entered into by and among STANDARD PACIFIC CORP., a
Delaware corporation (“Borrower”), BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the Lenders defined below (in such
capacity, together with its successors and assigns, “Administrative Agent”), and
each Lender that is a signatory to this Amendment.

R E C I T A L S

A. Reference is hereby made to that certain Revolving Credit Agreement dated as
of August 31, 2005, executed by Borrower, Administrative Agent, and the Lenders
defined therein (the “Credit Agreement”) pursuant to which such Lenders extended
to Borrower a $925,000,000 revolving credit facility.

B. Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement.

C. Borrower, Administrative Agent, Issuing Bank, and the Lenders that are
signatory to this Amendment desire to modify certain provisions contained in the
Credit Agreement subject to the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Amendments to the Credit Agreement.

(a) Section 1.1 is amended to add the following definitions thereto in the
correct alphabetical order:

“Aggregate Majority Lenders” means, as of any date of determination, (a) prior
to the termination of the Commitments of Lenders pursuant to Section 9.2,
Lenders and Term A Lenders holding in the aggregate at least sixty-six and
two-thirds percent (66-2/3%) of the sum of (i) the Total Aggregate Commitment
plus (ii) the aggregate unpaid principal amount of the Term Loans under and as
defined in the Term A Credit Agreement, and (b) on and after the termination of
the Commitments pursuant to Section 9.2, Lenders and Term A Lenders holding in
the aggregate at least sixty-six and two-thirds percent (66-2/3%) of the sum of
(i) the then aggregate unpaid principal amount of the Loans plus (ii) the
aggregate unpaid principal amount of the Term Loans under the Term A Credit
Agreement.

“Collateral Agent” means Bank of America, in its capacity as Collateral Agent
under the Security Agreement and any related document, or any successor in such
capacity.

“Collateral Agency Agreement” means the Collateral Agent and Intercreditor
Agreement dated of even date with the Security Agreement, by and among Bank of
America, as Collateral Agent, Bank of America in its capacity as Administrative
Agent under this Agreement, the Term A Credit Agreement, and the Term B Credit
Agreement,



--------------------------------------------------------------------------------

JPMorgan Trust Company, National Association, Borrower, and Subsidiaries of
Borrower party thereto, as such agreement may be amended, modified, renewed,
restated, or replaced.

“Hedge Agreement” means any documents evidencing any Swap Contract among
Borrower or any Affiliate of Borrower, on the one hand, and any Person who is,
or at the time entered into was, a Lender or an Affiliate of a Lender, on the
other hand, relating to the Obligations.

“Security Agreement” means the Pledge Agreement dated as of May 5, 2006,
executed by Borrower and certain of its Subsidiaries in favor of Bank of
America, as Collateral Agent, for the ratable benefit of the holders of
“Qualified Obligations” as defined therein, as such agreement may be amended,
modified, renewed, restated, supplemented, or replaced.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Term A Credit Agreement” means that certain Term Loan A Credit Agreement dated
as of May 5, 2006, by and among Borrower, Bank of America, as administrative
agent, and each lender party thereto, as such agreement may be amended,
modified, renewed, restated, or replaced.

“Term A Lenders” means, as of any date of determination, each of the “Lenders”
(as defined in the Term A Credit Agreement) party to the Term A Credit Agreement
as of such date.

“Term B Credit Agreement” means that certain Term Loan B Credit Agreement dated
as of May 5, 2006, by and among Borrower, Bank of America, as administrative
agent, and each lender party thereto, as such agreement may be amended,
modified, renewed, restated, or replaced.

 

2



--------------------------------------------------------------------------------

(b) Section 1.1 is hereby amended to delete the definitions of “Fee Letter,”
“Loan Documents,” and “Subordinated Debt” in their entirety and replace such
definitions with the following:

“Fee Letter” means the letter agreement, dated March 17, 2006, among Borrower,
Administrative Agent, and Banc of America Securities LLC.

“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
the Guaranty of the Subsidiary Letters of Credit, the Contribution Agreement,
the Fee Letter, each Issuer Document, each Letter of Credit, and the Security
Agreement. Solely for the purpose of the Guaranty, “Loan Documents” shall
include each Hedge Agreement.

“Subordinated Debt” means: (a) Borrower’s 9-1/4% Senior Subordinated Notes due
2012; and (b) such indebtedness of Borrower that is subordinated to the
Obligations pursuant to terms and conditions approved in writing by the
Aggregate Majority Lenders, and as to which Administrative Agent has received a
legal opinion, in form and substance reasonably satisfactory to Administrative
Agent, confirming the subordinate status of such indebtedness in relation to the
Obligations.

(c) Section 1.3(b) is hereby deleted in its entirety and replaced with the
following:

(b) Notwithstanding Section 1.3(a), if at any time any change in GAAP or in any
SEC rules and regulations (or the application of such rules and regulations to
Borrower) would affect the computation of any financial ratio, covenant, or
requirement set forth in any Loan Document, and either Borrower or the Aggregate
Majority Lenders shall so request, then Administrative Agent, Aggregate Majority
Lenders and Borrower shall negotiate in good faith to amend such ratio,
covenant, or requirement to preserve the original intent thereof in light of
such change (subject to the approval of the Aggregate Majority Lenders);
provided that until so amended (i) such ratio, covenant, or requirement shall
continue to be computed in accordance with GAAP without giving effect to such
change therein, and (ii) Borrower shall provide to Administrative Agent and
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change.

(d) Section 3.3 is hereby deleted in its entirety and replaced with the
following:

3.3 Eurodollar Borrowing.

(a) Each request by Borrower for a Eurodollar Borrowing shall be made pursuant
to a Request for Borrowing received by Administrative Agent, at Administrative
Agent’s Lending Office, not later than 12:00 p.m. at least three (3) Business
Days before the first (1st) day of the applicable Interest Period.
Administrative Agent will notify each Lender of its receipt of a Request for
Borrowing in accordance with Section 3.1(f).

(b) At or about 12:00 p.m. two (2) Business Days prior to the first (1st) day of
the applicable Interest Period (for either an initial advance of a Eurodollar
Borrowing or any requested continuation thereof), Administrative Agent shall
determine the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and shall promptly give notice of
the same to Borrower and Lenders by telephone or telecopier.

 

3



--------------------------------------------------------------------------------

(c) With respect to each request by Borrower for a Eurodollar Borrowing, upon
fulfillment of the applicable conditions set forth in Article 6, a Eurodollar
Borrowing shall become effective on the first (1st) day of the applicable
Interest Period.

(d) Administrative Agent in its sole discretion may require Borrower to request
any Eurodollar Borrowing of $100,000,000 or more, any redesignation of a
Reference Rate Borrowing of $100,000,000 or more as a Eurodollar Borrowing, or
any continuation of any Eurodollar Borrowing of $100,000,000 or more at a time
or on a day which is one (1) Business Day earlier than the deadline stated above
(or for continuations, stated in clause (e) below, or for redesignations of
Reference Rate Borrowings, stated in Section 3.4) for making such a request.

(e) If any Eurodollar Borrowing is not repaid on the last day of the applicable
Interest Period, then Borrower may request that all or a portion of such
Eurodollar Borrowing be continued as a Eurodollar Borrowing by notice to
Administrative Agent, at Administrative Agent’s Lending Office, not later than
12:00 p.m. at least three (3) Business Days before the first (1st) day of the
Interest Period requested for such continued Eurodollar Borrowing; provided that
the Interest Period for such continued Eurodollar Borrowing shall end on or
before the Maturity Date. If no such request for continuation is made, such
Eurodollar Borrowing shall automatically be redesignated as a Reference Rate
Borrowing on such date.

(f) Nothing contained herein shall require Lenders to fund any Eurodollar
Borrowing in the London interbank eurodollar market.

(e) Section 3.4(a) is hereby deleted in its entirety and replaced with the
following:

(a) If any Eurodollar Borrowing is not repaid on the last day of the applicable
Interest Period, or continued pursuant to Section 3.3, then such Borrowing
automatically shall be redesignated as a Reference Rate Borrowing on such date.

(f) Section 3.5(a) is hereby deleted in its entirety and replaced with the
following:

(a) Borrowing Base Certificate; Approval. The Borrowing Base shall be calculated
at the times and in the manner set forth in this Section 3.5(a):

(i) Within forty-five (45) days after the end of each calendar quarter, and at
such other times as the Aggregate Majority Lenders may reasonably require
(provided that such calculation is to be made as of the last day of a calendar
month), Borrower shall provide Administrative Agent with a Borrowing Base
Certificate (and Administrative Agent will promptly forward to each Lender)
showing Borrower’s calculations of the components of the Borrowing Base and such
data supporting such calculations as the Aggregate Majority Lenders may require.
The Aggregate Majority Lenders shall have a period of thirty (30) days following
receipt of a Borrowing Base Certificate to notify Administrative Agent (who
shall notify Borrower) of the Aggregate Majority Lenders’ approval or
disapproval thereof. Failure of the Aggregate

 

4



--------------------------------------------------------------------------------

Majority Lenders to so notify Administrative Agent and Administrative Agent to
so notify Borrower within such thirty (30) day period shall be deemed approval
and such Borrowing Base as set forth in such Borrowing Base Certificate shall be
effective as of the date approved (or deemed approved) by the Aggregate Majority
Lenders. The amount so approved (or deemed approved) shall constitute the
Borrowing Base until such time as the Borrowing Base is redetermined in
accordance with this Section 3.5(a).

(ii) In the event that Administrative Agent (as requested by the Aggregate
Majority Lenders) timely notifies Borrower of disapproval of a Borrowing Base
Certificate, then Administrative Agent shall, at the same time, notify Borrower
in writing of the amount of the Borrowing Base as reasonably determined by the
Aggregate Majority Lenders and the basis of such determination, and the
effective date thereof (which shall be the date of the giving of such notice by
Administrative Agent), and such amount shall thereupon and thereafter constitute
the Borrowing Base which shall remain in effect until such time as the Borrowing
Base is redetermined in accordance with this Section 3.5(a). The Aggregate
Majority Lenders and Borrower shall each cooperate in good faith with the other
in the calculation of the Borrowing Base in circumstances where the Aggregate
Majority Lenders disapprove a Borrowing Base Certificate prepared by Borrower.

(iii) Each determination of the Borrowing Base in accordance with this
Section 3.5(a) shall be binding and conclusive upon the parties hereto, and
provided that the Aggregate Majority Lenders are not bound to rely on
information and figures provided by Borrower if the Aggregate Majority Lenders
determine in good faith that it would be inappropriate to do so. Nothing
contained herein shall be deemed to restrict Borrower from submitting additional
Borrowing Base Certificates to Administrative Agent for the Aggregate Majority
Lenders’ approval at times other than those required hereunder.

(g) Section 3.10(b) is hereby deleted in its entirety and replaced with the
following:

(b) At any time after the Closing Date and prior to the date that is ninety
(90) days prior to the Maturity Date, Administrative Agent shall, without the
consent of Lenders (except as specified in this Section 3.10), from time to time
at the request of Borrower, increase the Total Aggregate Commitment by
(i) admitting additional Lenders hereunder (each a “Subsequent Lender”), or
(ii) increasing the Commitment of any Lender (each an “Increasing Lender”),
subject to the following conditions:

(A) each Subsequent Lender is an Eligible Assignee;

(B) Borrower executes (x) a new Note payable to the order of a Subsequent
Lender, or (y) a replacement Note payable to the order of an Increasing Lender;

(C) each Subsequent Lender executes and delivers to Administrative Agent a
Joinder Agreement in the form of Exhibit D;

 

5



--------------------------------------------------------------------------------

(D) each Increasing Lender executes and delivers to Administrative Agent an
increase certificate substantially in the form of Exhibit K;

(E) after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the Total Aggregate
Commitment does not exceed $1,500,000,000 (less the amount of any reduction and
termination of the Total Aggregate Commitment pursuant to Section 4.17);

(F) each increase in the Total Aggregate Commitment shall be in the amount of
$10,000,000 or a greater integral multiple of $1,000,000;

(F) no admission of any Subsequent Lender shall increase the Commitment of any
existing Lender without the written consent of such Lender;

(G) no Default or Event of Default exists;

(H) no Lender shall be an Increasing Lender without the written consent of such
Lender; and

(I) Administrative Agent and the applicable Subsequent Lender or Increasing
Lender, as the case may be, are satisfied that after giving effect to the
increase in the Total Aggregate Commitment, the Obligations constitute “senior
debt” under all Subordinated Debt of Borrower.

After the admission of any Subsequent Lender or increase in the Commitment of
any Increasing Lender, Administrative Agent shall promptly provide to each
Lender and to Borrower a new Schedule 1.1(a) to this Agreement (and each Lender
acknowledges that its percentage obligation under such Schedule will change in
accordance with its Pro Rata Share of the increased Total Aggregate Commitment).
In the event that there are any Loans outstanding after giving effect to an
increase in the Total Aggregate Commitment pursuant to this Section 3.10, upon
notice from Administrative Agent to each Lender, the amount of such Loans owing
to each Lender shall be appropriately adjusted to reflect the new Pro Rata
Shares of each Lender, and Borrower shall pay any amounts required pursuant to
Section 4.7.

(h) Article 5 is hereby deleted in its entirety and replaced with the following:

ARTICLE 5: SECURITY. The Obligations shall be secured by the liens granted by
Borrower pursuant to the Security Agreement, until such liens are released
pursuant to the terms thereof, and any other liens granted to Administrative
Agent for the ratable benefit of Lenders pursuant to the terms of this
Agreement.

(i) Section 7.4(a) is hereby deleted in its entirety and replaced with the
following:

(a) Exhibit J correctly sets forth, as of the last day of the most recent fiscal
quarter of Borrower, the names and jurisdictions of incorporation or formation
of all Subsidiaries, Homebuilding Joint Ventures, and other entities in which
Borrower has a direct or indirect ownership interest (but excluding
publicly-traded Persons in which Borrower, directly or indirectly, holds less
than a five percent (5%) ownership interest).

 

6



--------------------------------------------------------------------------------

Except as described in Exhibit J, as of the end of the most recent fiscal
quarter of Borrower, excluding publicly-traded Persons in which Borrower,
directly or indirectly, holds less than a five percent (5%) ownership interest,
Borrower does not own any capital stock or ownership interest in any Person
other than its Subsidiaries and Homebuilding Joint Ventures. All outstanding
shares of capital stock or ownership interests, as the case may be, of each
Subsidiary (other than an Excluded Subsidiary) and Homebuilding Joint Venture
that are owned by Borrower or any Subsidiary are (i) owned of record and
beneficially by Borrower and/or by one (1) or more Subsidiaries, free and clear
of all material liens, claims, encumbrances, and rights of others (other than
liens permitted under Section 8.11 or other liens that secure the Loans on a
pari passu basis with other Senior Unsecured Homebuilding Debt), and are
(ii) duly authorized, validly issued, fully paid, nonassessable (except for
capital calls or contribution requirements in connection with ownership
interests in Homebuilding Joint Ventures), and issued in compliance with all
applicable state and federal securities and other Laws, except where the failure
to comply could not reasonably be expected to have a Material Adverse Effect.
Borrower may update Exhibit J from time to time by sending written notice to
Administrative Agent.

(j) Section 8.1(c) is hereby deleted in its entirety and replaced with the
following:

(c) as soon as available and in any event within ninety (90) days after the end
of each calendar year, a Form 10-K and a consolidating (unaudited) and
consolidated balance sheet of Borrower and its Subsidiaries as of the end of the
year most recently ended and consolidated statements of income, stockholders
equity, and cash flows of Borrower and its Subsidiaries for such year, setting
forth in each case in comparative form the corresponding figures for the
preceding fiscal year, such financial statements to be audited by and with the
opinion of Ernst & Young LLP (or its successors), KPMG (or its successors),
Price Waterhouse Coopers (or its successors), Deloitte & Touche (or its
successors), or any other independent certified public accountants of recognized
standing selected by Borrower and reasonably acceptable to Administrative Agent,
which opinion shall be unqualified except as to such matters as are acceptable
to the Aggregate Majority Lenders (“Acceptable Audit Opinion”);

(k) Section 8.9 is hereby deleted in its entirety and replaced with the
following:

8.9 Subsidiary Guaranties. Borrower shall cause each Material Subsidiary that
does not provide a Guaranty hereunder on the Closing Date to provide a Guaranty
hereunder and such other documentation required by Administrative Agent, all in
form and substance reasonably acceptable to Administrative Agent within thirty
(30) days after the date on which such Subsidiary qualifies as a Material
Subsidiary; provided that if any Subsidiary that provides or has provided a
Guaranty hereunder (i) is sold or otherwise disposed of in a transaction
permitted by Section 8.16 to a Person other than Borrower or one of Borrower’s
Subsidiaries, or (ii) ceases, at any time, to qualify as a Material Subsidiary,
then, upon the request of Borrower, Administrative Agent shall, so long as no
Default or Event of Default exists or would result therefrom, release such
Subsidiary from its Guaranty pursuant to a release in form and substance
reasonably acceptable to Administrative Agent and Borrower. Notwithstanding the
foregoing, if, (a) as of the date of acquisition, formation, or creation
otherwise permitted hereunder of a new Subsidiary that is not a Material
Subsidiary, the aggregate amount of assets (other than ownership

 

7



--------------------------------------------------------------------------------

interests in, and intercompany indebtedness of, other Subsidiaries) owned by all
Subsidiaries (other than Excluded Subsidiaries) that are not Material
Subsidiaries exceeds five percent (5%) of Consolidated Tangible Net Worth, or
(b) at any time any Subsidiary shall execute a guaranty of any Senior Unsecured
Homebuilding Debt (other than the Loans or any Subordinated Debt), then Borrower
shall cause such Subsidiary (whether or not it is a Material Subsidiary) to
provide a Guaranty under this Section 8.9.

(l) Section 8.11(o) is hereby deleted in its entirety and replaced with the
following:

(o) liens granted pursuant to the Security Agreement; and

(p) any other liens not otherwise specified in Subsections 8.11(a) through
(o) (except for Judgment Liens and Project Financing Liens, which shall in no
event be permitted), so long as the aggregate amount of indebtedness secured by
all such other liens does not at any time exceed $100,000,000.

(m) Section 8.13 is hereby deleted in its entirety and replaced with the
following:

8.13 Change in Nature of Business. Borrower shall not make, or permit any
Subsidiary (other than an Excluded Subsidiary) to make, any change in the nature
of its or their respective businesses as carried on at the date hereof that is
material to Borrower and Subsidiaries (excluding the Excluded Subsidiaries),
taken as a whole, which has not been consented to by the Aggregate Majority
Lenders in writing. None of the following will constitute a violation of this
covenant: (a) the sale or dissolution of Standard Pacific Financing, L.P. or
Standard Pacific Financing, Inc.; (b) the engaging by Borrower or a Subsidiary
in or withdrawal from the mortgage brokering or banking business; (c) the
engaging by Borrower or a Subsidiary in or withdrawal from any business related
to the homebuilding operations of Borrower, such as security or pest control,
and including without limitation technology initiatives related to Borrower’s
homebuilding operations; (d) a change in the geographic regions in the United
States of America in which Borrower operates, and (e) the reorganization of the
business of Borrower and its Subsidiaries among Borrower and its Subsidiaries.

(n) Section 8.17(b) is hereby deleted in its entirety and replaced with the
following:

(b) Investments in a Home Building Joint Venture, provided that without the
prior written approval of the Aggregate Majority Lenders, Borrower shall not at
any time permit the aggregate Investment of Borrower and its Subsidiaries in all
Homebuilding Joint Ventures to exceed thirty-five percent (35%) of Consolidated
Tangible Net Worth; provided, however, that for purposes of this
Section 8.17(b), should Borrower incur any (A) non-cash write-down in assets
under FAS 144 (or any successor thereto) or (B) other non-cash decrease in
Consolidated Tangible Net Worth resulting from a change in financial accounting
standards, the amount of such write-down or other decrease (less any non-cash
increase resulting from assets previously subject to such non-cash write-downs
in (A) and (B) above) will be added back to the Consolidated Tangible Net Worth
attributable to the net non-cash loss; provided further, however, in no event
shall the aggregate Investment in all Homebuilding Joint Ventures exceed forty
percent (40%) of Consolidated Tangible Net Worth without the foregoing
adjustments;

 

8



--------------------------------------------------------------------------------

(o) Section 8.18 is hereby deleted in its entirety and replaced with the
following:

8.18 Consolidated Tangible Net Worth. Borrower shall not permit Consolidated
Tangible Net Worth at any time to be less than the sum of (a) $1,261,633,953
plus (b) fifty percent (50%) of the cumulative consolidated net income (without
deduction for losses sustained during any fiscal quarter) of Borrower and its
Subsidiaries for each fiscal quarter subsequent to the fiscal quarter ended
December 31, 2005, plus (c) fifty percent (50%) of the net proceeds from any
equity offerings of Borrower from and after December 31, 2005.

(p) Section 9.1(g) is hereby deleted in its entirety and replaced with the
following:

(g) Any Subsidiary (other than an Excluded Subsidiary) or any Guarantor is
dissolved or liquidated or all or substantially all of the assets of any
Subsidiary (other than an Excluded Subsidiary) or any Guarantor are sold or
otherwise transferred or encumbered without the prior, written consent of the
Aggregate Majority Lenders, in each case except to the extent permitted by
Sections 8.3, 8.10, or 8.16; or

(q) Section 9.1 is hereby amended to delete the period at the end of clause
(o) thereof, replace such period with a semicolon, add an “or” at the end of
such clause, and add the following clauses (p) and (q):

(p) any “Event of Default” as defined in the Term A Credit Agreement occurs and
is continuing for so long as any “Obligations” (as defined therein) remain
outstanding; or

(q) any “Event of Default” as defined in the Term B Credit Agreement occurs and
is continuing for so long as any “Obligations” (as defined therein) remain
outstanding.

(r) Section 10.4(a) is hereby deleted in its entirety and replaced with the
following:

(a) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile or telephone message, electronic mail message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of each Lender as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Aggregate Majority Lenders or Majority Lenders, as applicable (or such
greater number of Lenders as may be expressly required

 

9



--------------------------------------------------------------------------------

hereby in any instance), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of Lenders.

(s) Section 10.7 is hereby deleted in its entirety and replaced with the
following:

10.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, Lenders shall indemnify upon demand Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligations of Borrower to do so), pro rata, from and against any and all
liabilities covered by any indemnification hereunder; provided, however, that no
Lender shall be liable for the payment to Agent-Related Persons of any portion
of such liabilities resulting solely from such Person’s gross negligence or
willful misconduct as determined in a final, nonappealable judgment by a court
of competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Aggregate Majority Lenders or the Majority Lenders,
as applicable, shall be deemed to constitute gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of Borrower and without
limiting the obligation of Borrower to do so. The undertaking in this
Section 10.7 shall survive the payment of all Obligations hereunder and the
resignation of Administrative Agent.

(t) Article 10 is hereby amended to add the following new Section 10.16:

10.16 Collateral Matters.

(a) Each Lender hereby irrevocably appoints Bank of America to act on its behalf
as Collateral Agent under the Security Agreement and the Collateral Agency
Agreement and authorizes Collateral Agent to take such actions on its behalf and
to exercise such powers as are delegated to Collateral Agent by the terms of the
Security Agreement and the Collateral Agency Agreement, together with such
actions and powers as are reasonably incidental thereto. Lenders irrevocably
authorize Collateral Agent at its option and in its discretion to release any
lien on any property granted to or held by Collateral Agent under the Security
Agreement pursuant to the terms thereof and the Collateral Agency Agreement.

(b) Each Lender authorizes Administrative Agent to execute and deliver the
Collateral Agency Agreement on behalf of such Lender, and each Lender
acknowledges that, upon such execution and delivery by Administrative Agent,
such Lender shall be bound by all of the provisions of the Collateral Agency
Agreement (and the actions taken by Administrative Agent as its “Creditor
Representative” thereunder and as defined therein) as if it were a signatory
thereto.

 

10



--------------------------------------------------------------------------------

(u) Section 11.1 is hereby deleted in its entirety and replaced with the
following:

11.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower or any Subsidiary therefrom, shall be effective unless the
same shall be in writing and signed by the Majority Lenders (or by
Administrative Agent at the written request of the Majority Lenders), and
Borrower and acknowledged by Administrative Agent, and then any such waiver of
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no waiver, amendment, or
consent described in any of clauses (a) through (j) below shall do any of the
following without the written consent of the Persons required by such clause
(and without the requirement for written consent by Majority Lenders):

(a) increase or extend the Commitment of any Lender without the written consent
of such Lender;

(b) extend, postpone, or delay any date fixed by this Agreement or any other
Loan Document for any payment of all or any part of the Obligations due to
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender affected thereby;

(d) amend any provision of Section 3.5 or 3.6 or Article 7, 8, or 9 (or any
defined term used in any such Section or Article), without the written consent
of Aggregate Majority Lenders

(e) amend the definition of Majority Lenders without the written consent of all
Lenders;

(f) amend the definition of Aggregate Majority Lenders without the written
consent of all Lenders and all Term A Lenders;

(g) amend this Section 11.1 without the written consent of all Lenders; provided
that no amendment to Sections 11.1(d), (f), (g), or (h) shall be effective
without the written consent of all Lenders and all Term A Lenders;

(h) any provision herein expressly providing for the agreement, consent or other
action by all Lenders, Aggregate Majority Lenders, or both all Lenders and all
Term A Lenders, as applicable, without the written consent of all Lenders,
Aggregate Majority Lenders, or all Lenders and all Term A Lenders, as
applicable;

(i) discharge any Guarantor without the written consent of all Lenders (except
as provided in Section 8.9 and where the consent of the Majority Lenders or
Aggregate Majority Lenders only is specifically provided for);

(j) amend Section 3.8 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

 

11



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver, or consent shall, unless
in writing and signed by the applicable Issuing Bank, in addition to the Lenders
required above, affect the rights or duties of any Issuing Bank under this
Agreement or any Loan Document relating to any Letter of Credit issued or to be
issued by it, (ii) no amendment, waiver, or consent shall, unless in writing and
signed by Swing Line Lender in addition to the Lenders or Term A Lenders, as
applicable, required above, affect the rights or duties of Swing Line Lender, as
the maker of Swing Line Advances under this Agreement, (iii) no amendment,
waiver, or consent shall, unless in writing and signed by Administrative Agent
in addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document, and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver, or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

(v) The Credit Agreement is hereby amended to add the following new
Section 11.22:

11.22 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between Borrower and its Affiliates, on the one hand, and
the Administrative Agent, the Arrangers, on the other hand, and Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and each Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for Borrower or
any of its Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither Administrative Agent nor any Arranger has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or any Arranger has advised or is currently advising Borrower or any of
its Affiliates on other matters) and neither the Administrative Agent nor any
Arranger has any obligation to Borrower or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent,
each Arranger, and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or

 

12



--------------------------------------------------------------------------------

of any other Loan Document) and Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.

(w) The Credit Agreement is hereby amended to add the following new
Section 11.23:

11.23 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 et seq. to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Sections
11.2 and 11.12, Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding

2. Amendment of Credit Agreement and Other Loan Documents.

(a) All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement, as modified and amended
by this Amendment, and as may, from time to time, be further modified, amended,
renewed, extended, restated, and/or increased.

(b) Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

3. Ratifications. Borrower (a) ratifies and confirms all provisions of the Loan
Documents as amended by this Amendment, (b) ratifies and confirms that all
guaranties, assurances, and liens granted, conveyed, or assigned to
Administrative Agent or any Lender under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of the present and
future Obligations, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect such guaranties, assurances, and liens.

4. Representations. Borrower represents and warrants to Administrative Agent and
Lenders that as of the date of this Amendment: (a) this Amendment has been duly
authorized, executed, and delivered by Borrower and each Guarantor; (b) no
action of, or filing with, any Governmental Authority is required to authorize,
or is otherwise required in connection with, the execution, delivery, and
performance of this Amendment by Borrower or any Guarantor; (c) the Loan
Documents, as amended by this Amendment, are valid and binding upon Borrower and
each Guarantor and are enforceable against Borrower and each Guarantor in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally or by general principles of equity; (d) the
execution, delivery, and performance of this Amendment by

 

13



--------------------------------------------------------------------------------

Borrower and each Guarantor do not require the consent of any other Person and
do not and will not constitute a violation of any order of any Governmental
Authority, or material agreements to which Borrower or any Guarantor is a party
thereto or by which Borrower or any Guarantor is bound; (e) all representations
and warranties in the Loan Documents are true and correct in all material
respects on and as of the date of this Amendment, except to the extent that
(i) any of them speak to a different specific date, or (ii) the facts on which
any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) both before and after giving effect
to this Amendment, no Default or Event of Default exists.

5. Conditions. This Amendment shall not be effective unless and until:

(a) Administrative Agent shall have received this Amendment duly executed by
Borrower, each Guarantor, and each Lender;

(b) the representations and warranties in this Amendment are true and correct in
all material respects on and as of the date of this Amendment, except to the
extent that (i) any of them speak to a different specific date, or (ii) the
facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;

(c) Administrative Agent shall have received a fully executed counterpart of the
Term A Credit Agreement; and

(d) both before and after giving effect to this Amendment, no Default or Event
of Default exists.

6. Continued Effect. Except to the extent amended hereby or by any documents
executed in connection herewith, all terms, provisions, and conditions of the
Credit Agreement and the other Loan Documents, and all documents executed in
connection therewith, shall continue in full force and effect and shall remain
enforceable and binding in accordance with their respective terms.

7. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed — and its
performance enforced — under California law, (d) if any part of this Amendment
is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.

8. Parties. This Amendment binds and inures to each party hereto and their
respective successors and permitted assigns.

9. ENTIRETIES. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY
THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THE CREDIT AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

EXECUTED as of the day and year first mentioned.

 

STANDARD PACIFIC CORP., a Delaware corporation

By:

 

/s/    ANDREW H. PARNES

 

Andrew H. Parnes

 

Executive Vice President-Finance and

 

Chief Financial Officer

By:

 

/s/    JOHN M. STEPHENS

 

John M. Stephens

 

Vice President and Corporate Controller

 

15



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/    EYAL NAMORDI

 

Name:

 

Eyal Namordi

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

BANK OF AMERICA, N.A.,

as a Lender

By:

 

/s/ EYAL NAMORDI

 

Name:

 

Eyal Namordi

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

JPMORGAN CHASE BANK, N.A.

By:

 

/s/ KENT KAISER

 

Name:

 

Kent Kaiser

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

GUARANTY BANK

By:

 

/s/ MARK W. CUNDIFF

 

Name:

 

Mark W. Cundiff

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

THE ROYAL BANK OF SCOTLAND PLC

By:

 

/s/ DEVIKA ANAND

 

Name:

 

Devika Anand

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

/s/ BRIAN A. PHILLIPS

 

Name:

 

Brian A. Phillips

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

SUNTRUST BANK

By:

 

/s/ W. JOHN WENDLER

 

Name:

 

W. John Wendler

 

Title:

 

Senior Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

WASHINGTON MUTUAL BANK, FA

By:

 

/s/ ANNE D. BREHONY

 

Name: Anne D. Brehony

 

Title: Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:

 

/s/ CASSANDRA DROOGAN

 

Name:

 

Cassandra Droogan

 

Title:

 

Vice President

By:

 

/s/ RIANKA MOHAN

 

Name:

 

Rianka Mohan

 

Title:

 

Associate

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ ADRIAN MONTERO

 

Name:

 

Adrian Montero

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ DOUGLAS G. PAUL

 

Name:

 

Douglas G. Paul

 

Title:

 

Senior Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

LASALLE BANK NATIONAL ASSOCIATION

By:

 

/s/ LETICIA RUIZ

 

Name:

 

Leticia Ruiz

 

Title:

 

First Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

KEYBANK NATIONAL ASSOCIATION

By:

 

/s/ ANDREW D. STICKNEY

 

Name:

  Andrew D. Stickney  

Title:

  Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

COMERICA BANK

By:

 

/s/ JESSICA L. KEMPF

 

Name:

  Jessica L. Kempf  

Title:

  Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

AMSOUTH BANK

By:

 

/s/ DANIEL MCCLURKIN

 

Name:

  Daniel McClurkin  

Title:

  AVP

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

BANK OF THE WEST

By:

 

/s/ STACEY MICHROWSKI

 

Name:

 

Stacey Michrowski

 

Title:

 

Vice President

By:

 

/s/ JAN MANISTA

 

Name:

 

Jan Manista

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

CALYON NEW YORK BRANCH

By:

 

/s/ DAVID P. CAGLE

 

Name:

 

David P. Cagle

 

Title:

 

Managing Director

By:

 

/s/ ROBERT NELSON

 

Name:

 

Robert Nelson

 

Title:

 

Managing Director

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

CITY NATIONAL BANK

By:

 

/s/ XAVIER BARRERA

 

Name:

 

Xavier Barrera

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

UNION BANK OF CALIFORNIA, N.A.

By:

 

/s/ KANDICE K. PARSONS

 

Name:

 

Kandice K. Parsons

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ BEN SINGH

 

Name:

 

Ben Singh

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

CALIFORNIA BANK & TRUST

By:

 

/s/ MARISA DRURY

 

Name:

 

Marisa Drury

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

COMPASS BANK

By:

 

/s/ JOHANNA DUKE PALEY

 

Name:

 

Johanna Duke Paley

 

Title:

 

Senior Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

CITIBANK TEXAS, N.A.

By:

 

/s/    WILLIAM L. KINARD

 

Name:

 

William L. Kinard

 

Title:

 

Senior Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

MIDFIRST BANK, a federally chartered savings association

By:

 

/s/    DARRIN RIGLER

 

Name:

 

Darrin Rigler

 

Title:

 

Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

NATEXIS BANQUES POPULAIRES

By:

 

/s/    MARIE-EDITH DUGENY

 

Name:

 

Marie-Edith Dugeny

 

Title:

 

VP–Real Estate Group Manager

By:

 

/s/    GUILLAUME DE PARSCAU

 

Name:

 

Guillaume de Parscau

 

Title:

 

First VP–Business Development

Signature Page to First Amendment



--------------------------------------------------------------------------------

To induce the Administrative Agent and Lenders to enter into this Amendment, the
undersigned jointly and severally (a) consent and agree to the Amendment’s
execution and delivery, (b) ratify and confirm that all guaranties, assurances,
and liens granted, conveyed, or assigned to Administrative Agent and Lenders
under the Loan Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by the Amendment and continue to guarantee, assure,
and secure the full payment and performance of all present and future
Obligations (except to the extent specifically limited by the terms of such
guaranties, assurances, or liens), (c) agree to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as Administrative
Agent may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and liens, and (d) waive
notice of acceptance of this consent and agreement, which consent and agreement
binds the undersigned and their successors and permitted assigns and inures to
the Administrative Agent and Lenders and their respective successors and
permitted assigns.

GUARANTORS:

Standard Pacific of Central Florida, formerly known as Colony Communities, dba
Standard Pacific Homes, a Florida general partnership

Standard Pacific of Jacksonville, formerly known as Coppenbarger Homes, a
Florida general partnership

SP La Floresta, Inc., a Delaware corporation

Standard Pacific of Arizona, Inc., a Delaware corporation

Standard Pacific of Colorado, Inc., a Delaware corporation

Standard Pacific of Orange County, Inc., a Nevada corporation

Standard Pacific of Texas, L.P., a Delaware limited partnership

Standard Pacific of Tonner Hills, LLC, a Delaware limited liability company

Walnut Hills Development 268, LLC, a California limited liability company

Standard Pacific of South Florida, formerly known as Westbrooke Homes, a Florida
general partnership

Westfield Homes of the Carolinas, LLC, a Delaware limited liability company

Standard Pacific of Southwest Florida, formerly known as Westfield Homes of
Southwest Florida, a Florida general partnership

Hilltop Residential, Ltd., a Florida limited partnership

Standard Pacific of Las Vegas, Inc., a Delaware corporation

Standard Pacific of Tucson, Inc., a Delaware corporation

CH Construction, Inc., a Delaware corporation

CH Florida, Inc., a Delaware corporation

Signature Page to First Amendment



--------------------------------------------------------------------------------

HSP Arizona, Inc., a Delaware corporation

HSP Tucson, Inc., a Delaware corporation

HWB Construction, Inc., a Delaware corporation

HWB Investments, Inc., a Delaware corporation

LB/L-Duc II Franceschi, LLC, a Delaware limited liability company

LMD El Dorado 134, LLC, a California limited liability company

OLP Forty Development, LLC, a Florida limited liability company

Pala Village Investments, Inc., a Delaware corporation

Residential Acquisition GP, LLC, a Florida limited liability company

SP Colony Investments, Inc., a Delaware corporation

SP Coppenbarger Investments, Inc., a Delaware corporation

SP Texas Investments, Inc., a Delaware corporation

SP Ventura Investments, Inc., a Delaware corporation

SPLB, Inc., a Delaware corporation

SPNS Golden Gate, LLC, a Delaware limited liability company

Standard Pacific 1, Inc., a Delaware corporation

Standard Pacific 1, LLC, a Delaware limited liability company

Standard Pacific 2, Inc., a Delaware corporation

Standard Pacific 2, LLC, a Delaware limited liability company

Standard Pacific 3, Inc., a Delaware corporation

Standard Pacific 3, LLC, a Delaware limited liability company

Standard Pacific 4, Inc., a Delaware corporation

Standard Pacific 4, LLC, a Delaware limited liability company

Standard Pacific 5, Inc., a Delaware corporation

Standard Pacific 5, LLC, a Delaware limited liability company

Signature Page to First Amendment



--------------------------------------------------------------------------------

Standard Pacific 6, Inc., a Delaware corporation

Standard Pacific 6, LLC, a Delaware limited liability company

Standard Pacific 7, Inc., a Delaware corporation

Standard Pacific 7, LLC, a Delaware limited liability company

Standard Pacific 8, Inc., a Delaware corporation

Standard Pacific 8, LLC, a Delaware limited liability company

Standard Pacific 9, Inc., a Delaware corporation

Standard Pacific 9, LLC, a Delaware limited liability company

Standard Pacific 10, Inc., a Delaware corporation

Standard Pacific 10, LLC, a Delaware limited liability company

Standard Pacific Active Adult Communities, Inc., a Delaware corporation

Standard Pacific of Central Florida GP, Inc., a Delaware corporation

Standard Pacific of Fullerton, Inc., a Delaware corporation

Standard Pacific of Illinois, Inc., a Delaware corporation

Standard Pacific of Jacksonville GP, Inc., a Delaware corporation

Standard Pacific of South Florida GP, Inc., a Delaware corporation

Standard Pacific of Southwest Florida GP, Inc., a Delaware corporation

Standard Pacific of Tampa GP, Inc., a Delaware corporation

Standard Pacific of Tampa, a Florida general partnership

Standard Pacific of Texas GP, Inc., a Delaware corporation

Standard Pacific of Walnut Hills, Inc., a Delaware corporation

Westfield Homes USA, Inc., a Delaware corporation

Lagoon Valley Residential, LLC, a California limited liability company

Signature Page to First Amendment



--------------------------------------------------------------------------------

By:  

/s/    ANDREW H. PARNES

  Andrew H. Parnes, in his capacity as Assistant Treasurer of each of the above
Guarantors which is a corporation, and in his capacity as Assistant Treasurer of
each general partner or managing member, as applicable, of each of the above
Guarantors which is a partnership or limited liability company By:   /s/    JOHN
M. STEPHENS   John M. Stephens, in his capacity as Assistant Treasurer of each
of the above Guarantors which is a corporation, and in his capacity as Assistant
Treasurer of each general partner or managing member, as applicable, of each of
the above Guarantors which is a partnership or limited liability company

Signature Page to First Amendment



--------------------------------------------------------------------------------

STANDARD PACIFIC OF COLORADO, INC., a Delaware corporation

By:

 

/s/    TIMOTHY C. LITTLE

 

Name:

 

Timothy C. Little

 

Title:

 

President

Signature Page to First Amendment